United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2041
Issued: February 13, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 30, 2007 appellant filed a timely appeal from the May 4, 2007 merit decision of
the Office of Workers’ Compensation Programs, which denied her claim for compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of
the claim.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
On April 19, 2005 appellant, then a 49-year-old information technology (IT) specialist
(customer support), filed a claim alleging that she sustained a mental health condition, immediate
fear, shakiness, anxiety and a headache as a result of her federal employment: “I requested to
speak with my supervisor about inequities/discrimination in the IT section of IMS [Information

Management Service Line]. [My supervisor] [Kevin] Grillo went off on me, yelled and
screamed at me and slammed a door in my face and then shouted at me ‘to go home now.’” She
indicated that she first became aware of her condition on February 22, 2005. Appellant
submitted a statement dated February 21, (sic) 2005 detailing the exchange she had that day with
her supervisor:
“I went to his office doorway and asked to speak to him in private since he had
two non IMS volunteers in his office. He asked where we could talk in private
and I told him in the office next to his which was empty. When we went into this
office, just inside the doorway, I informed him that some of his employees were
getting preferential treatment while others were given extra assignments on a
regular basis and reminded him of the help desk schedule he had posted that very
morning where one employee had the help desk 10 times during a two-week
period and another employee had it zero times. He quickly got very angry and
asked me who the employees were that were getting preferential treatment. I then
told him who the two were since he had asked as if he didn’t know. He is the
only one who makes the help desk schedule and assigns work orders when he
needs to. I then said that he did not have to take my word for it to check the help
desk and work order schedules. I said to him that I did not know if this was just
an overlooked thing or what. I informed him again (a fact that I had informed
him of many times in the past) that because of my past history with VA that
blatant bias has a very detrimental affect on my mental state. Mr. Grillo then
became furious and shouted at me ‘I’ll go get the schedule.’ He was so angry at
me I was crying and I thought that he might physically assault me. At this point
we could not have been in the office more than two or three minutes. He then
turned and went out the door and slammed it very hard in my face. I then heard
him slam his own office door very hard. Within 15 seconds he came back into the
office I was still in and with the door open screamed at me ‘Go home right now.’
I did as I was ordered and left work about 1:25 PM. Mr. Dean Hensley, Phillip
Battles and Lawrence Billips were at the help desk a few feet when this incident
occurred.”
Kevin Grillo offered his own account of what happened on February 22, 2005:
“At approximately 1:00 p.m., February 22, 2005 [appellant] entered my office
demanding that I speak with her. Her tone of voice alarmed me because I thought
an altercation had taken place and that I needed to address the issue. I stopped
what I was doing and immediately gave her my full attention. [Appellant] did not
ask to see me, but demanded that I speak with her. I had other people in my
office and I asked if there was some place else we could talk. [Appellant] pointed
to the office next door to me for our discussion.
“We went into the other room and she immediately accused me of giving
preferential treatment to others in my section, which then put me on the defensive.
Her gestures were forceful and her tone of voice was hostile to me. She said that I
always let two people get away with anything they want. When I asked who these
two were, she pointed out Pam Rankin and Stephanie Brawley (two people she

2

has a conflicting past history with). I personally took offense to this statement
because I know I ask these two individuals to do very difficult and technical
projects. This is not preferential treatment but one of putting the best person on
the job to complete the job in the short time period we need to accomplish these
duties. I also took offense to this statement knowing that I have continuously
done everything to make the work environment in IMSL a pleasant one for
[appellant]. (1) [Appellant] has a special tour of duty no one else has 9:30 a.m. to
6:00 p.m. (2) She was moved into an office with a coworker of her choosing due
to the inability to get along with the other female employees in the section.
(3) [Appellant] was given the opportunity to attend classes for her training off
station at a place that she could handle and at her choice of learning institution.
(4) She has repeatedly told me that this job is too stressful for her and I have only
assigned duties that would accommodate her stress level. If anything the
preferential treatment has gone the other way enough so that other employees in
my section have repeatedly complained about it.”
***
“I stood there and listened to her go on about how unfair everything was to her. I
decided to leave the conversation. I left the room stating that I would check the
schedule and made no other remarks to her. After a few minutes in my office, I
thought the best action to be taken was to tell her to go home. I did not want [her]
disgruntled behavior to influence the behavior of the other employees or disrupt
their work schedule.”
Faye B. Ortiz explained what she and her husband witnessed inside Mr. Grillo’s office on
February 22, 2005:
“During the morning one of his female employees came into his office and
seemed upset with him. She told him he made mistakes on the work schedule.
She was very rude to him telling him how the schedule was not correct. I was
amazed that this employee talked to him in this manner. Kevin kept his cool and
actually thanked her for noticing the error and said he would correct them as soon
as possible. Then a little while later she came back again and being just as rude
wanted to know why he assigned her work to do. Both of us chuckled thinking,
how can this employee tell her boss that he can[no]t give her work. She told him
that the work was being done by someone else, and he told her to close out the job
ticket. Then not too long later she came in again complaining about not going to
Galveston. Once again her tone of voice was very rude to Kevin, but like he
always does, he took it in stride and kept cool.
“It was not until the afternoon, when Kevin was coming back from going down to
the canteen to get his lunch that things really went bad for him. [He] came in to
the office carrying his lunch in hand, set it on his desk and was getting ready to
eat, when this same lady came into the office demanding a meeting with him. She
once again seemed very angry and used a tone of voice of total disrespect to
Kevin. Kevin never got a bite to eat. They left the room to take the matter in

3

private. Shortly after, Kevin came back into the room visibly shaken by what
ever took place in the other room and closed his door loud. He apologized to us
because he said he did not mean to close the door so loudly but he had a very bad
meeting next door. He was so upset he threw away his lunch. Then he got up and
went into his doorway and told the lady to go home. Then he close[d] his door
again (softly this time) and went back to his desk. He truly looked as if someone
had truly hurt him emotionally. We have never seen Kevin like this, but I will say
that lady seemed to push all his buttons that day. She was rude and very
unprofessional and no supervisor should ever have an employee talk the way she
did to him.”
Appellant submitted a medical form report indicating that her post-traumatic stress
disorder was well controlled until inappropriate aggressive behavior from the employer on
February 22, 2005.
In a decision dated July 29, 2005, the Office denied appellant’s claim for compensation.
She requested reconsideration.
The Office received depositions obtained as part of appellant’s Equal Employment
Opportunity (EEO) complaint concerning the February 22, 2005 incident and broader allegations
of discrimination. Lawrence A. Billips, Jr., testified that he was working the help desk outside
Mr. Grillo’s office on February 22, 2005 but could not hear any conversation. “[Appellant] came
out of the office, slammed the door. Mr. Grillo came, opened the door, and told her to go home.
And that was it.” Winfred Dean Hensley, another witness, testified as follows:
“I was standing at the end of the help desk. I was n[o]t actually working on the
desk sitting down, but I was standing at the help desk talking to the two
individuals that were assigned the help desk when I heard a loud slam from down
the hallway. I could not see where it was coming from, just that it was coming
from that particular hallway. Then a few second[s] later, Kevin Grillo walked up
to his door and -- well, he entered his door. He slammed his door. Then he
opened his door back up almost immediately and yelled to the individual who was
just coming into -- down the hall, which is [appellant], to go home, to go home
now.”
On October 18, 2006 the employing establishment’s EEO office issued a final agency
decision on appellant’s EEO complaint. The Director of the Office of Employment
Discrimination Complaint Adjudication found that there was substantial evidence to support the
conclusion that appellant failed to prove pretext and that management’s actions were not
motivated by discriminatory animus with respect to its actions and decisions in her case. The
Director concluded that appellant failed to establish by a preponderance of the evidence that she
was discriminated against, based on reprisal and disability, with regard to the claims raised in her
complaint.
In a decision dated May 4, 2007, the Office reviewed the merits of appellant’s claim for
compensation and denied modification of its prior decision. The Office found that the evidence
did not support that she sustained an emotional condition in the performance of duty.

4

LEGAL PRECEDENT
The Federal Employees’ Compensation Act1 provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of duty.2 But
workers’ compensation does not cover each and every injury or illness that is somehow related to
employment.3 An employee’s emotional reaction to an administrative or personnel matter is
generally not covered. Nonetheless, the Board has held that error or abuse by the employing
establishment in an administrative or personnel matter, or evidence that the employing
establishment acted unreasonably in an administrative or personnel matter, may afford coverage.4
Perceptions alone are not sufficient to establish entitlement to compensation. To discharge her
burden of proof, a claimant must establish a factual basis for her claim by supporting her
allegations with probative and reliable evidence.5
ANALYSIS
Appellant has filed a claim that is generally outside the scope of workers’ compensation.
She attributes her emotional condition primarily to an interaction she had with her supervisor on
February 22, 2005.
If the weight of the probative and reliable evidence establishes
administrative error or abuse or unreasonable conduct by Mr. Grillo, appellant’s claim may be
compensable.
The factual evidence is well developed in this case. The record contains statements and
testimony from the major players and witnesses. The problem with this evidence is that it
presents differing accounts of what happened on February 22, 2005. Appellant’s statement
makes it appear that she acted quite reasonably and that Mr. Grillo “went off” on her.
Mr. Grillo’s statement has it basically the other way around. The statement of Ms. Ortiz, who
witnessed what happened inside Mr. Grillo’s office, lends support to Mr. Grillo’s version of
events. According to her account, it was appellant who acted in a rude, disrespectful and
unprofessional manner during the day. Ms. Ortiz verified that Mr. Grillo closed his door in a
loud manner and apologized for doing so. Mr. Billips was outside the supervisor’s office and
testified that appellant slammed a door. Mr. Hensley, also outside the supervisor’s office at the
end of the help desk, testified hearing two slammed doors. He saw Mr. Grillo slam one of them.
Mr. Hensley also testified that Mr. Grillo yelled to appellant to “go home now.”
The Board is unable to find from this evidence that Mr. Grillo acted in an erroneous or
abusive fashion under the circumstances. The Board has generally held that being spoken to in a
raised or harsh voice does not in itself constitute verbal abuse or harassment.6 It may be that
1

5 U.S.C. §§ 8101-8193.

2

Id. § 8102(a).

3

Lillian Cutler, 28 ECAB 125 (1976).

4

Margreate Lublin, 44 ECAB 945 (1993).

5

Ruthie M. Evans, 41 ECAB 416 (1990).

6

Beverly R. Jones, 55 ECAB 411, 418 (2004).

5

Mr. Grillo was simply responding in kind. Whatever the case, it is appellant’s burden of proof to
submit the evidence necessary to establish that her supervisor committed error or abuse or acted
unreasonably in an administrative or personnel matter, and she has not met that burden.
Appellant filed an EEO claim against the agency, encompassing not only the incident that
occurred on February 22, 2005 but other, broader claims of discrimination. She was unable,
however, to convince the adjudicator by a preponderance of the evidence that she was in fact
discriminated against. Appellant’s perception of discrimination, indeed, her perception of what
happened on February 22, 2005, is no basis for the payment of compensation benefits. She must
establish a factual basis for her claim with probative and reliable evidence.
Because the factual evidence does not establish administrative error or abuse or
unreasonable conduct, appellant has not shown that her claim is compensable. She has not
shown that her claim falls within the exception to the general rule that any emotional reaction she
might have to the actions of her supervisor is not something that falls within the scope of
workers’ compensation. The Board will affirm the Office’s May 4, 2007 decision denying her
claim for compensation benefits.
CONCLUSION
The Board finds that appellant has not met her burden to establish that she sustained an
emotional condition in the performance of duty. She has not established a factual basis for her
claim.
ORDER
IT IS HEREBY ORDERED THAT the May 4, 2007 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 13, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

